Citation Nr: 1442695	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral leg disability (other than hip and knee osteoarthritis).

2.  Entitlement to service connection for a back disability (other than the cervical spine), claimed as back pain.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

4.  Entitlement to service connection for bilateral varicose veins.

5.  Entitlement to service connection for a disability manifested by bilateral numbness of the biceps and fingers, to include as secondary to cervical spine disability.

6.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to cervical spine disability.

7.  Entitlement to an initial rating in excess of 10 percent for left knee disability. 

8.  Entitlement to an initial rating excess of 10 percent for right knee disability. 

9.  Entitlement to an initial rating in excess of 10 percent for left hip disability. 

10.  Entitlement to an initial rating in excess of 10 percent for right hip disability. 

11.  Entitlement to an increased rating for cervical strain disability, currently evaluated as 10 percent disabling. 

12.  Entitlement to an increased rating for headaches, currently evaluated as 10 percent disabling. 

13.  Whether new and material evidence has been received to reopen a claim of entitlement service connection for residuals of chemical exposure, to include a skin disability, to include a rash and/or scar.

14.  Entitlement to total rating for compensation purposes based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) from March 2009, January 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

During the pendency of the Veteran's appeal, the RO in an April 2011 rating decision assigned 10 percent evaluations each for the Veteran's hip and knee disabilities effective from September 9, 2008. 

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for broken teeth as secondary to headache pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See January 2014 VA examination report.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to increased ratings for right knee, left knee, right hip, left hip, and headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The clinical evidence is more probative than the Veteran's lay statements with regard to varicose veins, a back disability, erectile dysfunction, a disability manifested by bilateral numbness of the biceps and fingers, and carpal tunnel syndrome. 

2.  The competent credible evidence does not reflect that the Veteran had a back disability (other than the cervical spine), varicose veins, bilateral leg disability, erectile dysfunction, a disability manifested by bilateral numbness of the biceps and fingers, or carpal tunnel syndrome disability within one year of separation of service.  

3.  There has been no demonstration that the Veteran has bilateral leg disability (other than bilateral hip and knee osteoarthritis) causally related to, or aggravated by, service or a service-connected disability.

4.  There has been no demonstration that the Veteran has a back disability, other than the cervical spine, causally related to, or aggravated by, service or a service-connected disability.

5.  The competent clinical evidence of record does not support a finding that the Veteran has an organic or chemical etiology for his erectile dysfunction, or that it is chronic in nature.

6.  There has been no demonstration that the Veteran has varicose veins, causally related to, or aggravated by, service or a service-connected disability.

7.  There has been no demonstration that the Veteran has a disability manifested by bilateral numbness of the biceps and fingers, causally related to, or aggravated by, service or a service-connected disability.

8.  There has been no demonstration that the Veteran has a carpal tunnel syndrome disability, causally related to, or aggravated by, service or a service-connected disability.

9.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by more than 30 degrees of forward flexion, and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or objective findings of neurologic abnormalities.  

10.  In an unappealed May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for disabilities related to caustic chemical exposure, to include a skin disability.
 
11.  The evidence submitted subsequent to the May 1995 rating decision does not raise a reasonable possibility of substantiating the claim for residuals of chemical exposure, to include a skin disability, to include a rash and/or scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg disability (other than bilateral hip and knee osteoarthritis) have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a back disability, other than the cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for varicose veins have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013).

5.  The criteria for service connection for a disability manifested by bilateral numbness of the biceps and fingers have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for carpal tunnel syndrome disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for a rating in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237. 

8.  Evidence received since the May 1995 RO decision that denied service connection for disabilities related to caustic chemical exposure, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in October 2008. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes STRs, post service medical records, and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Veteran testified that he believes that he was seen by a private doctor in New Hampshire "years ago" for a routine check-up and physical and that, at that time, he told the doctor about his varicose veins.  He also stated that he was seen for a skin disability by a private clinician; however, the Veteran did not provide the name(s) of the doctor(s), the years of the alleged visits, did not provide the records, and did not provide authorization for VA to obtain them.  The Veteran has also stated that a doctor has told him that his arm numbness is due to his cervical strain and that he would be providing a letter of this.  (See August 2010 VA Form 21-4138).  It has now been more than three years, and the Veteran has not submitted such evidence or authorization for VA to obtain it.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA does not have a duty to attempt to obtain any additional records. 
  
The Board has considered whether the Veteran should be afforded VA examinations on the issues of entitlement to service connection for bilateral leg disability, entitlement to service connection for varicose veins, and entitlement to service connection for a back disability but finds that he should not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Board finds that the Veteran is less than credible as to varicose veins in service, and continuity of such since service.  In addition, there is no objective competent evidence of record of varicose veins in service, or which indicates that his current varicose veins may be related to an incident in service or to a service-connected disability.  Thus, a VA examination is not warranted. 
 
The Board finds that the Veteran is less than credible as to any statements of back pain since service.  In addition, there is no objective competent evidence of record of a back disability (other than the cervical spine) in service, or which indicates that he has a current back disability which may be related to an incident in service or to a service-connected disability.  Thus, a VA examination is not warranted

The Board finds that the evidence, as discussed in further detail below, does not reflect that the Veteran has symptoms of a bilateral leg disability (other than hips, knees) or an indication that any such disability, if it existed, may be related to service, or a service connected disability.  Thus, a VA examination is not warranted.

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
VA examinations were obtained on the remaining issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for entitlement to service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2013), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2009).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Rating the Spine

A 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than greater than 10 degrees, but not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for bilateral leg disability

The Veteran is service connected for bilateral hip and bilateral knee disabilities.  In the decision herein, the Board denies service connection for varicose veins as a separate issue.  
 
The Veteran is competent to report that he has pain in his legs.  However, he has not identified any pain other than that already identified as hip pain, knee pain, or varicose vein pain.  The Veteran testified at the Board hearing as follows:

With varicose veins, it's the lower rear and sides of my calves, and as far as my knees and hips, it's radiating throughout my knees and hips, so I don't know how exactly they came up the leg pain and what they attached to it, but those are the pains in my legs that I experience.  

In addition, there is no competent clinical evidence of record that the Veteran has a bilateral leg disability which is manifested by pain, other than the knees, hips, or varicose veins.  The Veteran has not been shown to have the education, training, or experience necessary to make such a finding.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Skin conditions of the leg, as noted in April 2011, are considered as a skin disability, and not a bilateral leg disability.
 
As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral leg pain (other than the hips, knees, and varicose veins) is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Entitlement to service connection for a back disability, claimed as back pain.

In his claim dated in September 2008, the Veteran asserted that due to the rigors of Coast Guard service, he lost two inches in height, his spine and joints were compressed, and he developed a curvature of the spine.  He reported chronic pains, to include the back.    

In his VA Form 9, dated in February 2010, he stated that it does not take much to "tweak" his middle lower back pain.  He stated "I hurt 2 to 3 days per month due to the pain in my lower back.  This can last one to two weeks. Have lost almost 2 inches height.  This is a compression all of my back."  

In September 2008, the Veteran asserted that his enlistment physical reflects that he was 73 inches and his discharge physical reflects that he was 71 inches.  The Board finds that the Veteran is incorrect.  The clinical records do not reflect that the Veteran lost two inches of height in service.  In addition, his enlistment physical examination report does not reflect that his height was 73 inches.  The Veteran's January 1991 report of medical examination for enlistment purposes reflects that his height was 70.5 inches.  A March 1991 STR, less than 8 weeks later, reflects a height of 72 inches.  (The Veteran entered service in March 1991.)  A December 1993 STR reflects a height of 71 inches.  An April 1995 post service VA general medical examination report reflects a height of 72 inches.  (The Veteran separated from service in March 1995.)  Thus, the record reflects that the Veteran was the same height upon entrance as he was the month after separation.

The Veteran's STRs are negative for any complaints of, or treatment for, the thoracic, lumbar, or sacral spine.  The STRs reflect that the Veteran sought treatment for a variety of complaints, to include headaches, the common cold, cervical pain, foot pain, a sebaceous cyst, a hand injury, difficulty sleeping, being overweight, a rash (possibly herpes) in the pelvic region, floaters in the eyes, upper respiratory infection, and an ear infection.  The Veteran was seen in May 1994 and October 1994 for cervical pain and tightness, but the records are void of thoracic, lumbar, or sacral complaints or disabilities.  

In March 1995, two days after separation from service, the Veteran filed claims for service connection for bilateral stretched tendons in the feet, neck pain, headaches, and visual floaters.  He also stated that he had skin irritation of the hands, face, and tops of the feet.  At that time, he did not file a claim for the service connection for his thoracic, lumbar spine, or sacral spine or note any history of injury or complaints of such.  The Board finds that if the Veteran had spine symptoms, other than cervical spine, at that time, or in service, it would have been reasonable for him to have filed a claim for such when he filed his other claims.  

An April 11, 1995 VA clinical record reflects that the Veteran was seen for complaints of headaches.  The only other medical complaints noted were a cyst on the right foot, and an aching of the neck.  An April 20, 1995 VA clinical record of a general medical examination reflects that the Veteran reported feet, knee, and hip pain due to jumping and trauma in service.  No disability or complaints of the thoracic, lumbar, or sacral spine was noted.

2008 and 2009 VA clinical records reflect that the Veteran had erectile dysfunction, carpal tunnel syndrome, an eye stye, borderline ulnar compressive neuropathy of the right elbow, depression and irritability, and a past medical history of chronic knee and hip pain, pes planus, chondromalacia, bursitis, DJD of the neck, chronic neck pain with a history of scoliosis, hearing loss, occasional tinnitus, and eczema. 

The clinical records do not reflect a spine disability, other than the cervical spine.  The Veteran is competent to report pain; however, he has not been shown to have the experience, training, or education necessary to make a diagnosis or etiology opinion as to the spine.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine, and as it relates to weight, age, and daily activities (e.g. work as a mechanic, BMX riding, motorcycle riding.)  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a back disability, other than the cervical spine, is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Even if the Veteran has a current disability of the spine, the Board finds that service connection is still not warranted.  There is no competent credible evidence of continuity of symptoms since service.  Any statement by the Veteran that he has had back pain, other than cervical spine, since service is less than credible given the record as a whole.  The STRs are negative for complaints of such, and the Veteran failed to report such in 1995 when he filed his other claims for entitlement to service connection.  In addition, the clinical records in the approximately 15 years since separation from service are negative for any such complaints.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

There is also no competent credible evidence of record that the Veteran has a back disability, or symptoms of a back disability, causally related to service or a service connected disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

Entitlement to service connection for erectile dysfunction.

The Veteran contends that he has erectile dysfunction secondary to pain he has due to service-connected disabilities (e.g. cervical spine and migraines) and the medication which he takes.  (See Board hearing transcript, pages 10 and 11.)

An August 2008 VA clinical record reflects that the Veteran had tried new medication (Tramadol, Salsalate, and Methocarbomal) for pain and that he reported that ever since, he had some erectile dysfunction.  The examiner stated that it is "most likely medication related" and will "hopefully resolve over time." 

An August 2009 VA mental health note reflects that the Veteran was hesitant to take an antidepressant due to sexual side effects. 

A January 2009 VA examination report reflects that the Veteran reported that his erectile dysfunction began approximately eight years earlier.  (The Board finds that this is an inconsistent with the Veteran's August 2008 statement that his erectile dysfunction began in approximately 2008, after taking a newly prescribed medication.)

The January 2009 VA examination report also reflects that the Veteran reported that he first began to have trouble obtaining an erection when his neck pain became severe.  He reported that during periods of time when his neck pain is low, his erectile function is normal.  He reported, however, that over the past two years, his neck pain has increased.   He also maintained that he has erectile function at times when his cervical pain is mild or moderate, with and without the use of medication.
  
The examiner diagnosed the Veteran with intermittent erectile dysfunction occurring during episodes of severe neck pain.  The examiner opined that it is not at least as likely as not that the Veteran's erectile dysfunction is due to, or the result of, the medications he is prescribed for pain.  "The Veteran's history today says it is the severity of his pain that determines his erectile potential."

In his February 2010 VA Form 9, the Veteran stated that his erectile dysfunction began four to five years earlier, or in approximately 2005 or 2006.  He stated that "This is gotten so bad that I take medication. This is because the headaches and neck pain never go away. I'm not able to relax."

The Board finds that service connection for erectile dysfunction is not warranted.  The evidence does not reflect that the Veteran has a chronic disability.  Initially, the Board notes that the Veteran is less than credible as to the extent of his erectile dysfunction.  

In August 2008, the Veteran reported that the erectile dysfunction began after trying new medication.  However, in 2009, he contended that his erectile dysfunction began in approximately 2001 when his neck pain became severe.  In February 2010, the Veteran stated that his erectile dysfunction began four to five years earlier, or in approximately 2005 or 2006.  In sum, he has stated that his erectile dysfunction started in 2001, 2005, 2006, or 2008.  He has also stated that it started due to severe pain, and that it started as a side effect of medication.  

The Veteran has not been diagnosed with organic or chemical reason for his erectile dysfunction.  In addition, his erectile dysfunction is not chronic, but intermittent based on pain.  Finally, he has not been diagnosed with a deformity of the penis.  The Board finds that the Veteran's erectile dysfunction is, at most, an intermittent or acute and transitory condition, and not a disability.

The Board also finds that if the Veteran's erectile dysfunction is due to headache pain, such is already considered in the rating criteria for headaches, which includes a rating based on prostrating attacks. (See DC 8100.)  With regard to contentions that he has erectile dysfunction due to cervical pain, the Board finds that the Veteran is less than credible with regard to the severity of cervical spine pain as the 2014 VA examination report reflects no objective evidence of painful motion.   Thus, the Board finds that it is less likely as not that the Veteran has cervical pain so severe as to cause erectile dysfunction.  While the Veteran is competent to report pain and erectile dysfunction, the Board finds that he is not credible with regard to such.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Entitlement service connection for varicose veins.

The Veteran contends that he has varicose veins due to active service.  He testified at the June 2014 Board hearing that his varicose veins started in service, and have now become extremely large.  

The Veteran is competent to report that he has what he perceives to be varicose veins on his legs.  However, the Board finds that he is less than credible as to having varicose veins since service.

The Veteran testified that he was seen at a medical clinic in service, and he believes he was diagnosed with varicose veins at that time (in 1994 and possibly in 1995).  The STRs reflect that the Veteran sought treatment for a variety of complaints, to include headaches, the common cold, cervical pain, foot pain, a sebaceous cyst, a hand injury, difficulty sleeping, being overweight, a rash (possibly herpes) in the pelvic region, floaters in the eyes, upper respiratory infection, and an ear infection.  The Veteran's STRs are negative for any complaints of, or treatment for, varicose veins.  

The Veteran separated from service in March 1995.  As noted above, an April 1995 VA clinical record of a general medical examination reflects that the Veteran reported feet, knee, and hip pain due to jumping and trauma in service.  The report reflects that his lower extremities were examined.  The Veteran's skin was noted to be normal and it was further noted that there were no varicose veins.  

The Board also notes that the Veteran filed claims for service connection for eight disabilities in 1995.  At that time, he did not file a claim for the service connection for varicose veins.  The Board finds that if the Veteran had varicose veins at that time, it would have been reasonable for him to have filed a claim for such when he filed his other claims.  

An April 2011 VA clinical record reflects that the Veteran had a four day history of right lower extremity tenderness and fullness.  It was noted that he had been treated in January for an abscess.  It was further noted that the Veteran had recurrent dermatitis and eczema of the lower extremity.  No varicose veins were noted.  Notably, the clinician was examining the leg.  Thus, if the Veteran had varicose veins that were bothering him, it would have been reasonable for this to have been noted in the clinical record.

The clinical records do not reflect that the Veteran has been treated for, or diagnosed with, varicose veins in more than a decade since separation from service.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in the present case, not only is there a lack of clinical records, but the April 1995 VA clinical record specifically reflects that the Veteran did not have varicose veins. 

The Board notes that the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to whether current varicose veins, with an onset after separation from service, are as likely as not causally related to active service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person as there is more than one cause for varicose veins.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In the absence of competent credible evidence of varicose veins in service, and a competent credible clinical opinion that the Veteran has current varicose veins due to service or a service connected disability, service connection is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for bilateral numbness the biceps and fingers
Entitlement to service connection carpal tunnel syndrome

The Veteran avers that he has a disability manifested by numbness of the biceps and fingers which is "quasi-interconnected" to carpal tunnel syndrome.  He testified at the 2014 Board hearing that he was not diagnosed with either condition in service.  He further testified that he was a mechanic in service and worked constantly using tools, which he believes is the cause of his carpal tunnel syndrome.  The Board notes that the post service clinical records reflect that the Veteran is a diesel mechanic, working with his hands.  He has also stated that his cervical spine disability pinches a nerve causing his arm numbness.

A September 2008 VA clinical record reflects that the Veteran reported persistent neck pain with radiculopathy into his right upper extremity.  

An October 2008 VA clinical record reflects that the Veteran reported pain in the neck and into both arms.  He reported that he also had some numbness and tingling in his arms and hands.  Upon examination, there appeared to be relative weakness of his right biceps compared to the left and hypesthesia over the lateral fingers on the right.  He was scheduled for an EMG.

A December 2008 VA clinical record reflects that the EMG findings were that the Veteran had carpal tunnel syndrome bilaterally, borderline ulnar compressive neuropathy at the elbow on the right, and "NO electrical evidence in support of radiculopathy."  The note further reflects that the Veteran was to be told that his "EMG did not show problems with his neck, his pain is from carpal tunnel and his elbow nerve on the right. . ."

A March 2009 VA clinical record reflects that the Veteran reported that he continued to have bilateral hand pain with numbness and tingling, which prevents him from doing all that he needs to do as a diesel mechanic and which he felt was carpal tunnel syndrome.  The Veteran reported that the symptoms were worse in his right hand, his dominant hand.  March 2009 VA clinical records reflect that the Veteran had surgery for right carpal tunnel syndrome (right carpal tunnel release).   

A February 2010 VA clinical record reflects that the Veteran reported that he still had some radiating pain and numbness around his arm "probably from the neck".  He reported significant tingling and numbness in his left fingers, losing strength in his hand, and that the carpal tunnel syndromes cause him to wake up at night.  A left carpal tunnel release was discussed.  May 2010 VA clinical records reflect left carpal tunnel release. 

A June 2010 VA examination report reflects that the Veteran had a right carpal tunnel release in March 2009, and a left carpal tunnel release in May 2010.  The Veteran reported numbness which runs from mid bicep down to his hands bilaterally and had decreased strength.  EMG results from June 2010 reflect the following:

1. A right median neuropathy at the wrist consistent with entrapment carpal tunnel.
2. Left median neuropathy which may not reflect healing or normalization after surgery.
3. Left ulnar focal neuropathy at the elbow consistent with entrapment at the cubital tunnel.
4. No evidence of mid cervical radiculopathy on needle EMG.
5. Mild C3-4 left radicular irritation on needle EMG.

The assessment was bilateral carpal tunnel syndrome which had been surgically corrected, and mild DDD of the cervical spine.

The June 2010 VA examination report reflects the opinion of the VA examiner that the Veteran's numbness in the biceps to fingers condition is not secondary to his cervical strain with degenerative disc changes.  He also opined that the Veteran's bilateral carpal tunnel syndrome is not caused by or a result of the Veteran's cervical strain with degenerative disc changes.  The examiner noted that CTS is unrelated to the cervical spine, and is an independent condition, and that having DDD in the cervical spine is also not considered a predisposing risk factor for CTS.  The examiner stated that the results of the EMG "clearly identify nerve entrapment in both arms which are the cause of his symptoms.  There is no evidence of radiculopathy from the C-spine on needle EMG."  The examiner further stated that CTS symptoms have a wide range of variability, and is not uncommon for sensory symptoms to radiate proximally into the forearm.  The examiner also noted that symptoms may radiate above the shoulder (although this is less frequent).   Although the examiner did not specifically use the word "aggravation", the Board finds that his opinion, which specifically notes that CTS is a condition "independent" from the Veteran's service-connected disability, precludes a finding that it is aggravated by the Veteran's service-connected disability.  Moreover, there is no evidence of record which reflects that the baseline severity of the Veteran's CTS was aggravated beyond its natural progression thereby indicating aggravation by a service-connected disability. See 38 C.F.R. § 3.310(b) See also Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744, 52,745 (Sept. 7, 1996). (where "no baseline can be established, no aggravation can be demonstrated.") 

A December 2010 VA orthopedic progress note that a nerve conduction study done showed evidence of a right median neuropathy and cubital tunnel syndrome, focal neuropathy at the elbow on the left side.  The clinician explained that the nerve study abnormality could be either due to damage from the carpal tunnel syndrome or due to the recurrence of buildup of scar tissue. 

A January 2014 VA examination report reflects that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy and he had normal sensory examination of the upper extremities.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The competent clinical evidence of record is against a finding that the Veteran has a disability manifested by bilateral numbness the biceps and fingers, and/or carpal tunnel syndrome, nerve impingement, or cubital tunnel syndrome due to, or aggravated by, his cervical spine disability.  Thus, service connection on a secondary basis is not warranted

The Board has also considered whether the Veteran is entitled to service connection on a direct incurrence basis, but finds that he is not.  The Veteran's STRs are negative for any complaints of, or treatment for, carpal tunnel syndrome, or cubital tunnel syndrome or neuropathy.  The earliest clinical evidence of such is more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's statement in his VA Form 9 that his cervical strain causes pain and numbness in both arms, and that the numbness and shooting pain began right after boot camp and got worse when he started jumping from both to boat.  He also stated that he pain goes all the way from his neck to his fingers, and that his cervical strain affects his nerves.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of nerves of the arms, cervical strain, and carpal and cubital tunnel syndrome.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board also finds that the Veteran is less than credible as to having symptoms of carpal tunnel, elbow nerve impingement, and cubital tunnel syndrome in service.  As noted above, the STRs reflect that the Veteran sought treatment for a variety of complaints, to include headaches, the common cold, cervical pain, foot pain, a sebaceous cyst, a hand injury, difficulty sleeping, being overweight, a rash (possibly herpes) in the pelvic region, floaters in the eyes, upper respiratory infection, and an ear infection.  The Board finds that if the Veteran had symptoms of carpal tunnel, elbow nerve impingement, and cubital tunnel syndrome in service, it would have been reasonable for it to have been reported, and noted, in the claims file.  Moreover, the Veteran worked as a diesel mechanic, with his hands, post-service.  If the Veteran had symptoms since boot camp and continuing throughout service, it would be reasonable for him to have sought treatment for such.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board also notes that the Veteran filed claims for service connection for eight disabilities in 1995.  At that time, he did not file a claim for the above noted disabilities.  The Board finds that if the Veteran had symptoms of carpal tunnel, cubital tunnel, or nerve impingement at that time, it would have been reasonable for him to have filed a claim for it at the time when he filed his other claims.

In addition, and importantly, an April 1995 VA examination for head and neck pain is negative for complaints of numbness and tingling from the neck to the fingers.  The April 1995 report reflects that there was no "Tinel's over either elbow or wrist."  Thus, the evidence is against a finding of nerve irritation at that time.  The report reflects that strength was normal in all extremities, reflects were symmetric, Hoffman's sign was absent, and sensation appeared to be normal.  The impression was that there was no radiation of neck discomfort or abnormality to suggest radiculopathy.  

In sum, based on the record as a whole, the Board finds that the Veteran is less than credible as to symptoms since service.  In addition, there is no competent credible evidence of record of a nexus between the current disabilities and service and/or a service connected disability.  The clinical evidence is against such a finding.  Service connection is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


Cervical strain disability

The Veteran's cervical spine disability is evaluated as 10 percent disabling.  He filed a claim in September 2008 for an increased rating.  The Veteran would be entitled to a 20 percent rating if the evidence reflected that he had forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or a combined range of motion of the cervical spine not greater than greater than 10 degrees, but not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An August 2008 VA clinical record reflects that the Veteran reported chronic neck pain.  It was noted that he would be tried on some Darvocet, and continue on Ibuprofen that had worked for him in the past.  An October 2008 VA clinical record reflects that the Veteran reported that his pain has worsened over the past year, and in response, he has been required to take more pain medication.  

A January 2009 VA examination report reflects that the Veteran was receiving deep tissue massage and acupuncture for his pain.  He reported that he takes Motrin three times a day regularly.  He also takes Propoxyphene with Acetaminophen, and Darvocet.  It was noted that the Veteran was working as a diesel mechanic.  The Veteran estimated that he had missed two to three days of work due to his head and neck pain over the past 12 months.  He further reported that his neck pain causes him to slow down his work because every 20 to 30 minutes, he must stop to reposition his head, stretch his neck, and take a 10 to 15 minute break.  

On examination in January 2009, there was no palpable spasm and no tenderness.  The Veteran had 53 degrees of extension, 40 degrees of flexion, 24 degrees bilaterally of lateral motion, and 54 degrees bilaterally of rotation.  There was no observed manifestation of pain with range of motion testing before and during repetitive motions, and no additional limitation after repetitive motion.  There was no fatigue, incoordination, lack of endurance, or weakness with repetitive motion.  

A May 2009 mental health record reflects that the Veteran reported that his neck pain has progressively got worse over the past years.  An April 2010 record reflects that the Veteran had a history of neck pain and was issued a TENS (transcutaneous electrical nerve stimulation) unit. 

In a February 2010 VA Form 9, the Veteran stated that he is in pain every day due to his cervical neck strain.  He stated that he has to take time out three to four times a day to regroup and push through.  He reported that his time out is "longer than two weeks during a year and probably closer to more like over four weeks at a time."

A June 2010 VA examination report reflects mild DDD of the cervical spine.

The Veteran testified at the June 2014 hearing that his cervical strain gives him headaches.  The Board notes that the Veteran is already service-connected and evaluated separately for his headache disability.  He also testified that his neck disability is impinging on his nerves and affected his arms.  The Board, in the decision above discusses the Veteran's arm disability, and finds that the Veteran's arm nerve disabilities do not warrant service connection and are not causally related to, or aggravated by, a service-connected disability.

The Veteran testified that he uses a TENS unit "probably at least twice a week" and takes Motrin to alleviate the pain so he can function.  He also testified that he can move his neck backwards, forward, and side to side, but that when he does, he experiences great pain.  

A January 2014 VA examination report reflects that the Veteran reported that his neck is "constantly killing" him.  He stated that he has constant stiffness in the neck muscles and will occasionally get sharp shooting pains.  He reported that he uses Ibuprofen for the pain.  The examiner noted that the Veteran had not been seen for any neck complaints since before his last VA examination in June 2010.

Upon examination in 2014, the Veteran had 40 degrees of flexion with no objective evidence of pain.  He had 45 degrees or greater of extension with no objective evidence of pain.  He had 45 degrees of right lateral flexion with no objective evidence of pain.  He had 40 degrees of left lateral flexion with no objective evidence of pain.  He had 70 degrees of right lateral rotation with no objecit4ive evince of pain.  He had 75 degrees of left lateral rotation with no objective evince of pain.  He was able to perform repetitive use testing with no additional limitation in range of motion.  The examiner opined that the Veteran does not have any functional loss and/or impairment of the cervical spine.  NO flare-ups were reported.  

Based on the foregoing, the Veteran is not entitled to a rating in excess of 10 percent for his neck disability for any time on appeal.  The Veteran has consistently had more than 30 degrees of forward flexion, and a combined range of motion greater than 120 degrees.  While the Veteran has a history of scoliosis, the evidence does not support a finding that is due to neck spasm or guarding, or that his neck disability has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as reversed lordosis, or abnormal kyphosis.  The 2014 examiner noted that there was not muscle spasm or guarding severe enough to cause such.  Thus, a rating of 20 percent is not warranted.  in addition, as the evidence is against a finding of ankylosis, a 30 percent or higher rating is not warranted. 

The Board has considered the Veteran's complaints of pain; however, even considering his complaints of pain, he is still not entitled to a rating in excess of 10 percent.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  Moreover the Board notes that the probative VA examination reports reflect significant range of motion without objective evidence of pain.  The Board finds that the clinical records are more probative, as they are based on objective testing, than the Veteran's assertions with regard to the severity of his disability.  The clinical records also reflect no neurologic abnormalities due to his cervical spine disability; thus, separate ratings are not warranted.  (Note 1 to the general rating formula for disease and injuries of the spine allows for an evaluation associated with objective neurologic abnormalities.)

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular 

The Veteran's service-connected cervical spine disability is manifested by complaints of pain and decreased range of motion, which he states causes him time lost from work and headaches.  (The Veteran is separately rated for headaches.)  Symptoms such as pain, decreased range of motion, tightness, and fatigability, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide for ratings based on limitation of motion and altered gait.  In addition, neurologic symptoms are considered.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extra-schedular consideration is not warranted.  The Board notes that the Veteran reports that he has missed work due to neck pain; however, the Board finds that, as the first prong of Thun (symptoms not considered in the rating criteria) has not been met, the second prong (hospitalization or marked interference with employment) need not be considered. 

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of chemical exposure, to include a skin disability

Historically in May 1995 decision, the RO denied the Veteran's claim for service connection for disabilities due to caustic chemical exposure.  The claim was denied because the evidence did not show any chronic disability causally related to caustic chemical exposure.  The Veteran did not appeal the denial and it became final.  The Veteran is currently service connected for epidermophytosis.

Evidence of record at time of last final denial in 1995 

The claims file included the Veteran's STRs, private clinical records, and VA clinical records.  A June 1991 STR reflects a cyst in the web space of middle and index finger of the left hand.

A July 1992 STR reflects that the Veteran had a nicotine patch to help him quit smoking.  He complained of a cyst on his chest which he would like removed.  The impression was lipoma versus a cyst.  An August 1992 STR reflects that the Veteran had a sebaceous cyst removed.  

A May 1993 STR reflects bilateral foot infection diagnosed as tinea pedis.  

In a March 1995 statement, the Veteran stated "I was exposed to gas [turbine] lubricating oil.  One brand unknown make.  The other producer was Mobile One Gas Turbin [sic] and Free Turbin [sic] Oil.  This turbin [sic] oil is costic [sic] (cancer causing).  Incidental skin contact.  I got irritation on hands, face, [and] tops of legs.  I would like this in my file in case something happens down the road."

Evidence since the last final denial

The Veteran testified that he has a skin condition which is typically worse in the summertime.  He described it as a blister that turns into a massive raised condition of eczema.  He also testified that it is typically in the areas where he was splashed with hot turbine oil when he was on a ship in service.  He testified that he was superficially burned by the oil and that those areas are exacerbated by his skin condition.  He further testified that he had signs of it while in service and that he went to visit the ship's doctor.  He testified that a special scrub was used to help clean him up.  He also stated that he went to the medical unit at his next duty station.

A September 2008 VA clinical record reflects that the Veteran had dermatitis. Cream was ordered as well as gloves to help with some dry skin eczema on his hands and "it gets worse through the wintertime."

An April 2009 VA clinical record reflects that the Veteran had seborrheic dermatitis which was not improving.

A May 2009 dermatology consult report reflects a chronic puritic rash on the left lower leg.  The Veteran stated he has been "pretty much problematic year-round for the past few years.  It typically gets worse during the winter months to the point of intense scratching and bleeding."

In his February 2010 VA Form 9, the Veteran stated that he gets a rash from head to toe which itches, bleeds, blisters, and is painful.  He stated that he has raw cracked skin, uses lotion constantly, and wears gloves when he works.  

A May 2011 VA examination report reflects that the Veteran described at least four different types of rashes, and he could not recall which one started first.  He reported that the rashes are episodic.  None was present on examination.  The Veteran reported that while in service, he was "drenched" in motor oil.  He reported that he gets an episodic rash on his hands and feet, a rash on his right lower leg which he has had treated "for a long time."  He related that it first appeared on his left lower leg and is now present on his right lower leg.  

Upon clinical examination, he had patchy areas of dry peeling skin without erythema, swelling, or exudate on the feet.  On the hands, he had areas on the ulnar aspect and at the base of both thumbs that are very dry and cracked with scaling and raised margins.  On the lower half of the right lower leg, he had irregular shaped red macular lesions. 

The Veteran was diagnosed with tinea pedis plantars, tinea manus, vesicular tinea pedis, and lichen simplex.  The examiner stated that these conditions are not due to military service or the exposure to oil that the Veteran described.  In a September 2011 addendum, the examiner stated that the Veteran's tinea pedis plantaris, a superficial fungal infection of the bottom of the feet, also known as athlete feet.

The Veteran's vesicular tinea pedis is a fungal infection of the skin of the feet.

The Veteran's tinea manus is a fungal infection of the skin of the hands.

The Veteran's lichen simplex chronicus, is an eczematous thickening of the skin in response to persistent scratching or rubbing of an area.  

The examiner stated that the first three conditions are classified as epidermophytosis.  The fourth condition (lichen simplex chronicus) is an inflammatory condition that is due to persistent skin irritation.  The examiner stated that none of the conditions is related to oil exposure. 

The Veteran also has disabilities of varicose veins, mood disorder, major depressive disorder, carpal tunnel syndrome, hearing loss, congenital pes planus, and erectile dysfunction.  He also has post service employment as a mechanic.


Old and new evidence of record considered as a whole

The Board is mindful of the Court's decision in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Despite this low threshold, the Board finds that evidence is insufficient to reopen the previously denied claim.  The claim was denied in 1995 because there was no evidence that the Veteran had residuals of toxic chemical exposure.  The newly received records reflect that the Veteran has skin disabilities and other disabilities as noted above; however, the evidence reflects that the skin disabilities are not due to chemical exposure.  There is also no competent credible evidence that his other disabilities may be due to chemical exposure in service.  Thus, there is still no competent credible evidence of record which indicates that the Veteran may have a disability causally related to chemical exposure in service.  

In the present claim, the Veteran's lay assertions alone as to a medical causation cannot serve as the predicate to reopen a claim.  The competent evidence of record reflects that his skin disabilities are not due to chemical exposure.  Merely because the Veteran contends that they are due to chemical exposure is not sufficient to reopen his claim.  To allow a Veteran to reopen a claim when his contentions are against the current competent evidence of record would lead to illogical unreasonable results.  Under such a standard, the Board would have to reopen a claim if a Veteran contended that any condition, to include a broken leg, were due to chemical exposure.  Absent competent evidence which indicates that the Veteran may have a disability casually related to chemical exposure, the Veteran's claim must remain denied. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


ORDER

Entitlement to service connection for bilateral leg disability (other than hip and knee osteoarthritis) is denied.

Entitlement to service connection for a back disability (other than the cervical spine), claimed as back pain, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability is denied.

Entitlement to service connection for bilateral varicose veins is denied.

Entitlement to service connection for a disability manifested by bilateral numbness the biceps and fingers, to include as secondary to cervical spine disability is denied.

Entitlement to service connection for carpal tunnel syndrome, to include as secondary to cervical spine disability, is denied.

Entitlement to an increased rating for cervical strain disability, currently evaluated as 10 percent disabling, is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of chemical exposure, to include a skin disability, to include a rash and/or scar, the appeal is denied.

REMAND

Right and Left Knee Disabilities

A December 2010 VA examination report reflects that the Veteran reported that his knee did not lock up.  In addition, no instability was found on examination.  The Veteran had flexion to 136 degrees for the right knee, and 134 degrees for the left knee.  He had full extension bilaterally.  

In his April 2011 VA Form 9, he stated that at least once a month his knees give way, or flex back and swell up. 

A January 2014 VA examination report reflects that the Veteran reported that his knees seem to get sore with "most any strain".  He reported that they get stiff.  Upon examination, he had flexion to 130 degrees with no objective evidence of painful motion.  He also had full extension with no objective evidence of pain.  He did not have any functional loss or functional impairment of the knee and lower leg.  He had normal stability bilaterally, with no evidence or history of recurrent patellar subluxation/dislocation.  He had minimal degenerative changes of the right knee. 

The Veteran testified at the June 2014 Board hearing that his knees lock up and hyper flex, that he taken off several days of work, that he experiences locking up sometimes as often three times a week, and that it may last up to 24 hours.  He testified that during these times, he has to sit down or "hobble through it." (See Board hearing transcript, page 14 and 15.)

The Veteran is competent to state that he has difficulty with his knees.  A Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes; however, that the Veteran is service connected for osteoarthritis of the knees, and not for a meniscus tear.  Thus, the VA examiner should opine as to whether it is as likely as not that any locking or hyperflexion is due to the service connected disability of osteoarthritis.  
 
Right and Left Hip Disabilities

A December 2010 VA examination report reflects that the Veteran reported that his hips had pain and stiffness.  He reported that he had locking episodes of one to two times a year.  The Veteran had flexion to 120 degrees bilaterally with no objective evidence of painful motion, exceptive after repetitive motion.  He reported severe flare-ups as occurring every one to two months and lasting three to seven days.  It was noted that he alleviated the pain by stretching.  

A 2012 record reflects that the Veteran reported bilateral hip pain despite bilateral injections in December 2011.  He reported that NSAIDs were not working, and that medication which he was taking for a shoulder disability was helping slightly with hip pain.  (See March 2012 record.)

A January 2014 VA examination report reflects flexion to 110 degrees for the right hip, and 100 degrees for the left hip with no objective evidence of pain.  He had extension greater than 5 degrees with no objective evidence of pain.   He was diagnosed with mild bilateral osteoarthritis.  It was noted that the Veteran did not report flare-ups which impact the function of the hip.

The Veteran testified at the June 2014 Board hearing that his hips lock up.  He reported that he had been prescribed morphine to alleviate the pain.  He reported that pain and swelling will occur two to three times a week and last for one hour to three hours typically.  He also reported that he has missed work, been late for work, and his production has slowed down due to his hips.  (See Board hearing transcript, pages 17 and 18.)

The Veteran is competent to state that he has difficulty with his hips.  However, there is some inconsistency with the duration, and severity.  The Board is unsure if this is indicative of a worsening in the Veteran's disability since the January 2014 VA examination.  The Board finds that another examination may be useful to the Board in adjudicating the Veteran's claim.  The VA examiner should opine as to whether it is as likely as not that any locking is due to the service connected disability of osteoarthritis.  

Headaches

A January 2009 VA examination report reflects that the Veteran reported that his headaches occur approximately every other day, most often in afternoon or evening, and last four to five hours or until he goes to bed at night.  He reported that Motrin helps the pain.  He further stated that he can sometimes feel nauseated with severe headaches but denied other neurologic symptoms.  He reported that his headaches occur most often at work, and that he takes ibuprofen, which allows him to continue working. 

A February 2010 VA social work report reflects that the Veteran still working.  He reported that his headaches occur on a daily basis.  In his February 2010 VA Form 9, the Veteran reported daily headaches daily, and that every day he has to take time out, and that he is in bed two to three times a month with headaches.

The January 2014 VA examination report reflects that the Veteran had not had recent treatment for his headaches.  He reported that because of work he could not take narcotic pain medication, or smoke marijuana. (Although marijuana reportedly helped.)  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain and that his headaches did not impact his ability to work.  

The Veteran testified at the June 2014 Board hearing that he has headaches four to five times a week, that they last three to four hours, make him last for work, or make him unable to work.  He reported that medication does not help, and that he has been incapacitated by the headaches.  (See Board hearing transcript, page 6.)

The Veteran is competent to state that he has headaches.  However, there is some inconsistency with regard to the severity of such, especially as compared to the objective findings with regard to the cervical spine, the claimed precipitating factor for the headaches  The Board is unsure if this is indicative of a worsening in the Veteran's disability since the January 2014 VA examination.  The Board finds that another examination may be useful to the Board in adjudicating the Veteran's claim.  The VA examiner should opine as to whether the Veteran's subjective complaints are consistent with the clinical findings and overall disability picture (e.g. lack of treatment, range of motion of the cervical spine without objective evidence of pain, etc.)  

TDIU

A claim for TDIU may be part of a claim for an increased rating where the evidence indicates that the Veteran may be unable to maintain substantial gainful employment due to service-connected disability.  The Board hearing record reflects that the Veteran was employed until May 28, 2014.  The Veteran's accredited representative asserted that the Veteran lost his job as a result of his service-connected disabilities.  (See Board hearing transcript, page 3.)  The Board finds that a claim for TDIU has been reasonably raised by the record.  The Board finds that the issue is inextricably intertwined with the increased rating issues which the Board is remanding.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice for a claim of entitlement to TDIU.  

2.  Schedule the Veteran for VA examinations to determine the current severity of his bilateral knee, bilateral hip, and headache disabilities.  The examiners should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition, a.) with regard to the knees, the examiner should ascertain as to whether the Veteran has locking and/or hyperflexing of the knees based on objective testing, and if so, whether such is related to his osteoarthritis of the knee, or to an unrelated condition (i.e. torn meniscus, etc.) b.) with regard to the hips, the examiner should opine as to whether it is as likely as not that any locking is due to the service connected disability of osteoarthritis. c.) with regard to the headaches, the examiner should opine whether the symptoms and level of impairment described subjectively by the Veteran are consistent with clinical findings and the overall disability picture (e.g. lack of treatment, range of motion of the cervical spine without objective evidence of pain as noted in the 2014 VA examination report, etc.)   

3.  Thereafter, readjudicate the Veteran's claims.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond, and return the claim to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


